Citation Nr: 1630547	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  08-35 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative joint disease, in excess of 10 percent prior to June 8, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to an increased rating for sinusitis, in excess of 0 percent prior to May 10, 2011, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976 and from May 1980 to June 1995.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  

The Veteran testified at a February 2012 Board videoconference hearing; the hearing transcript is of record.  

In a June 2011 supplemental statement of the case, the RO granted an increased 10 percent rating for sinusitis, effective May 10, 2011.  The Board finds that this was only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In an August 2014 decision, the Board granted an increased 20 percent rating for left knee degenerative joint disease, effective June 8, 2012.  The Veteran appealed the part of the August 2014 decision that (1) denied an increased rating in excess of 10 percent prior to June 8, 2012, (2) and granted an increased rating of 20 percent, but no higher, for left knee degenerative disc disease from June 9, 2012 to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Memorandum decision, the Court vacated the part of the Board's August 2014 decision insomuch as it denied an increased rating for left knee degenerative disc disease, and remanded the appeal for readjudication.  

Additionally, in the August 2014 decision, the Board remanded the appeal for an increased rating for sinusitis for additional development to include a request for additional evidence and a VA examination.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the rating period prior to June 8, 2012, the Veteran had at least 120 degrees flexion in the left knee with pain, at least 0 degrees extension with pain.  There were no additional limitations to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance. 

2.  For the rating period from June 8, 2012, the Veteran had at least 140 degrees flexion in the left knee, at least 10 degrees extension with no additional limitations to range of motion on repetitive testing that day.  The Veteran also had additional functional loss or additional limitation of range of motion due to painful motion and deformity.   

3.  For the entire rating period, both prior to and from June 8, 2012, the Veteran had weakness in the left knee with perceived instability and episodes of giving way, approximating slight recurrent subluxation or lateral instability of the knee.  

4.  For the entire rating period, both prior to and from May 10, 2011, service-connected sinusitis has resulted in approximately four non-incapacitating episodes per year characterized by headaches and increased purulent nasal discharge, requiring a ten day course of antibiotic treatment per episode. 


CONCLUSIONS OF LAW

1.  Prior to June 8, 2012, the criteria for an increased rating in excess of 10 percent for left knee degenerative joint disease based on limitation of flexion or extension have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010-5260 (2016).

2.  From June 8, 2012, the criteria for an increased rating in excess of 20 percent for left knee degenerative joint disease based on limitation of extension have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010-5261 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a separate 10 percent rating for left knee degenerative joint disease based on recurrent subluxation or lateral instability, have been met.  38 U.S.C.A. 
§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, for the rating period prior to May 10, 2011, the criteria for a 10 percent evaluation for sinusitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

5.  From May 10, 2011, the criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009).  The Board finds that a July 2006 VCAA and June 2008 notice letters provided adequate notice to the Veteran addressing the increased rating claims on appeal.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, and the Veteran's statements and hearing testimony.  The Veteran was afforded VA examinations in March 2007, August 2008, May 2011, June 2012, and September 2015 to evaluate his left knee and sinusitis.  The Board finds that, cumulatively, the examinations obtained are adequate because they were performed by medical professional, were based on a review of the record and a thorough examination of the Veteran, and adequately address the relevant rating criteria.  

A September 2015 Memorandum Decision provides a remand was warranted so that the Board could provide an adequate statement of reasons or bases for its assignments of disability ratings for the left knee, and if the Board could not reconcile the findings of the May 2011 VA examination or any other examination, a remand for clarification was warranted.   The Board finds that conflicting evidence with regard to the Veteran's report of instability in the left knee referenced in the Memorandum Decision can be reconciled with objective findings of left knee stability shown on clinical testing.  As the Board will discuss in more detail below, the Board finds that a June 2012 VA opinion provides adequate rationale, explaining the Veteran's perception of instability due to weakness and deconditioning, absent clinical signs of joint instability, and an additional remand for clarification is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board finds that the evidence is adequate for rating purposes, and the Veteran's perceived instability and weakness are adequately addressed by the separate rating which the Board has granted for the left knee.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not, otherwise, identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Because the Veteran was awarded a 10 evaluation for his service-connected left knee prior to June 8, 2012 and a 20 percent rating thereafter,  the Board will evaluate the level of disability both prior to and from June 8, 2012.  The Board finds that, while an increased rating is warranted for sinusitis prior to May 10, 2011, the severity of sinusitis has not changed over the course of the appeal to warrant a staged rating. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Rating Analysis for the Left Knee

The Veteran has diagnosed degenerative joint disease in the left knee.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5257 (other impairment of the knee) assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261 (limitation of extension of the leg), a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

The Veteran contends that increased rating is warranted for his service-connected left knee disability.  Prior to June 8, 2012,  the Veteran's left knee disability was rated as 10 percent disabling under Diagnostic Code 5210-5260 based on limitation of flexion in the left leg.  See 38 C.F.R. § 4.27 (2015) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  A 10 percent evaluation under Diagnostic Code 5260 is assigned for flexion limited to 45 degrees.  A 10 percent evaluation under Diagnostic Code 5261 is assigned for extension limited to 10 degrees.  38 C.F.R. 
§ 4.71a.  

The Board finds that prior to June 8, 2012, higher or separate evaluations are not warranted based on limitation of motion of the left leg under Diagnostic Codes 5260 or 5261.  A March 2007 VA examination shows that the Veteran reported symptoms of constant left knee pain, increasing with walking or standing, and some rare giving way of the knee.  A physical examination shows that the Veteran had 0 degrees extension and 125 degrees flexion in the left knee without pain, and without additional limitations to range of motion after repetitive motion.  

A May 2011 VA examination shows that the Veteran had reported increased pain since his last VA examination.  He could not spend as much time standing due to pain.  He reported that the knee felt weak, but reported no locking or giving out.  A physical examination showed pain, but no giving way or instability in the left knee.  The Veteran had weekly flare-ups of joint disease and he had an antalgic gait.  The Veteran had evidence of tenderness in the left knee, pain at rest, and guarding of movement.  There was no patellar or meniscus abnormality.  The Veteran had 0 degrees extension and 120 degrees flexion, but was stated to have objective evidence of pain with active motion.  There were no additional limitations to range of motion after repetitive motion testing.  There was no ankyloses.  X-rays showed mild degenerative changes in the knee joint. 

In February 2012 Board hearing testimony, the Veteran described symptoms of knee pain with both extending and bending the knee.  He reported noticing a little bit of instability of the knees and reported that the knee has given out once or twice, that he caught himself, but almost fell.  He reported that this did not happen frequently, and he did not wear a knee brace.  The Veteran also reported popping with bending of the knee.  The Veteran reported that he worked as an ROTC instructor for a high school, but avoided using the stairs in the school due to knee pain.  He also reported that he did not run, no longer biked, and switched from a standard shift car to an automatic due to knee pain.  The Board finds that the Veteran is competent to report his knee symptoms and functional limitations, and is credible.  

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period prior to June 8, 2012, the Veteran had at least 120 degrees flexion in the left knee and at least 0 degrees extension with evidence of painful range of motion.  The Veteran, however, had no additional limitations to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  The Board finds that, prior to June 8, 2012, the Veteran's disability did not approximate 45 degrees flexion in the left knee such that it met or approximated the schedular criteria for a 10 percent rating under Diagnostic Code 5260.  For the rating period prior to June 8, 2012, the Veteran also did not meet or approximate the schedular criteria for a 10 percent rating under Diagnostic Code 5261.  

The September 2015 Memorandum Decision provides a remand was warranted so that the Board could provide an adequate statement of reasons or bases for its assignments of disability ratings for the left knee.  The Memorandum Decision indicates that the Board provided an insufficient discussion as to how it determined that the Veteran was entitled to a 10 percent rating prior to June 8, 2012, and finds that the Veteran's rating for the period from June 8, 2012 is also unsupported by adequate rationale.  The Board will, therefore, discuss how that Veteran's 10 percent rating, prior to June 8, 2012, was assigned, and how the 20 percent rating was assigned from June 8, 2012.  

During the rating period prior to June 8, 2012, the Veteran did not exhibit a compensable degree of limitation of flexion or extension in the left leg, but he did have evidence of painful, limited motion with x-ray evidence of arthritis in the knee, and, therefore, a 10 percent rating was assigned under Diagnostic Code 5210-5260 (traumatic arthritis/limitation of flexion of the leg) pursuant to the provisions of 38 C.F.R. § 4.59, which allows for the minimum compensable rating for a joint with evidence of painful motion with arthritis.  

The Board finds that prior to June 8, 2012, the Veteran did not meet or approximate the rating criteria for a 10 percent rating under Diagnostic Code 5261, based on limitation of extension in the left knee.  Therefore, the Board finds that prior to June 8, 2012, the Veteran could not be assigned separate ratings under both Diagnostic Codes 5260 and 5261 where he exhibited flexion in excess of 45 degrees and extension in excess of 0 degrees for the entire rating period.  See VAOPGCPREC 9-2004.  Because the Veteran was already assigned a 10 percent rating under Diagnostic Code 5260 based on evidence of painful limited motion pursuant to the provision of 38 C.F.R. § 4.59, these same symptoms could not be considered again in assigning a separate or additional 10 percent rating under Diagnostic Code 5261 where the Veteran did not exhibit a compensable degree of limitation of motion under Diagnostic Codes 5260 and 5261  For these reasons, the Board finds that prior to June 8, 2012, an increased rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, and a separate rating is not warranted under Diagnostic Code 5261.  

From June 8, 2012, the Diagnostic Code under which the Veteran's left knee was rated was changed, pursuant to an August 2014 Board decision, and he was awarded an increased 20 percent rating under Diagnostic Code 5261 (instead of the former 10 percent rating under Diagnostic Code 5210-5260) based on limitation of extension of the left leg.  While the Veteran appealed the August 2014 Board decision insomuch as it denied an increased rating in excess of 20 percent, the Veteran did not appeal the grant of an increased 20 percent rating for the left knee, and that assigned rating remains in effect.  

A June 8, 2012 VA examination shows that the Veteran had at least 140 degrees flexion in the left knee and at least 10 degrees extension with no additional limitations to range of motion on repetitive testing that day.  However, the VA examiner indicated that the Veteran had "functional loss, functional impairment, or additional limitation of range of motion of the knee," specifically, less movement than usual, due to painful motion and deformity.  This functional loss and left knee pain with extension and flexion was also identified in credible Board hearing testimony.   

The Veteran was, therefore, assigned an increased 20 percent rating under Diagnostic Code 5261, as opposed to 5260, because he was shown to have a compensable degree of limitation of extension.  Under Diagnostic Code 5261, a 10 percent rating is assigned with evidence of extension, limited to 10 degrees.  A higher 20 percent rating is assigned for extension limited to 15 degrees.  While the Veteran could, alternately, have been assigned separate 10 percent ratings under Diagnostic Codes 5260 and 5261, where he had evidence of noncompensible limitation of flexion with pain, and a compensable level of limitation of extension, the Board finds that the assignment of separate 10 percent ratings under Diagnostic Code 5260 and 5261 would not be more beneficial to the Veteran than the single 20 percent rating currently assigned under Diagnostic Code 5261.  Therefore, the Board will not disturb the 20 percent rating assigned under Diagnostic Code 5261.  To clarify why the Veteran was assigned a 20 percent rating, while he met the criteria for a 10 percent rating under Diagnostic Code 5261, the next higher 10 percent rating was granted under Diagnostic Code 5261 based on evidence of additional "functional loss, functional impairment, or additional limitation of range of motion of the knee" identified on examination due painful motion and deformity.  The Board finds that assignment of the next higher 30 percent rating under Diagnostic Code 5261 is not warranted where extension was not limited to 20 degrees, even with consideration of the Veteran's functional loss due to pain and other factors.  Additionally, Because the Veteran's 20 percent rating was assigned under Diagnostic Code 5261 based on additional loss of motion due to painful motion and deformity, the Board finds that the assignment of a separate rating under Diagnostic Code 5260 based on painful limited motion pursuant to 38 C.F.R. § 4.59 would constitute impermissible pyramiding.  

The weight of the evidence shows that for the entire rating period, both prior to and from June 8, 2012, the Veteran had weakness in the left knee with perceived instability and episodes of giving way of the knee, approximating slight recurrent subluxation or lateral instability of the knee.  A September 2015 Memorandum Decision provides a remand was warranted, in part, because the Board eared in its treatment of lay testimony regarding left knee instability, and provided that if the Board could not reconcile the findings of a May 2011 VA examination or any other examination, that a remand for clarification was warranted.  

In the Memorandum Decision, the Court cited pertinent and potentially conflicting findings with regard to left knee instability or giving away shown by lay evidence and by findings on examination.  This included a March 2007 VA examination, where the Veteran reported "some rare giving way" of the left knee, but where examination showed that the left knee was "stable when stressed in an anterior, posterior, valgus, and varus manner."  In a May 2011, the Veteran reported that he could not "spend as much time standing due to pain, [felt] weak, but [experienced] no locking or giving out."  The examiner found that limitation due to decreased mobility, lack of stamina, weakness or fatigue, and pain, but found not instability on examination.  In February 2011, the Veteran testified that he had a little bit of instability, and that the knee had gone out on him a couple of times.  

The Board finds, first, that the Veteran is competent to report a feeling of instability of weakness in the knees, and that he is credible in providing such statements despite findings of stability on objective examination of the knee.  The Board finds that these apparent discrepancies can be reconciled by a June 2012 VA examiner's opinion which directly addresses the question with regard to left knee instability, and that an additional medical opinion is not warranted.  During June 2012 examination, the Veteran described situations in which his knees felt weak, and he felt that the left knee may not support him adequately.  Physical examination, however, showed no laxity on Lachman's and drawer tests, and the medial and collateral ligaments were firm with varus and valgus stress testing.  While the June 2012 VA examiner confirmed that there were no clinical signs of joint instability on physical examination, he explained that it was at least as likely as not that the Veteran's left leg was decondition, and as a result felt weak and gave a sense that it would not fully support his body weight.  

The Board finds that a June 2012 VA opinion provides adequate rationale clarifying why the Veteran had perceived instability in the left knee, due to weakness and deconditioning in that knee despite clinical findings showing that the joints and ligaments were stable in the left knee.  However, the VA examiner also opined that the leg was decondition, and as a result felt weak and gave a sense that it would not fully support the Veteran's body weight.  The Board finds, therefore, that the Veteran has been credible in identifying symptoms that resemble instability due to weakness in the knee, and he is credible in identifying a few occasions of giving way of the knee.  The Board finds that while the Veteran did not have clinical signs of instability in the ligaments or joint of the left knee, his perceived instability and functional loss due to weakness and deconditioning in the left leg with a few episodes of giving way in the knee joint approximates a rating based on slight recurrent subluxation or lateral instability of the left knee to warrant a 10 percent rating under Diagnostic Code 5257 for the entire rating period.  See 38 C.F.R. 
§ 4.71a.  The Board finds that the Veteran did not have moderate subluxation or moderate lateral instability to warrant a higher 20 percent rating under Diagnostic Code 5257.  In that regard, even with consideration of weakness in the knee, the Veteran's left knee disability was not shown to approximate moderate instability or subluxation as the knee joint was stable and the Veteran only reported two occasions in which the knee gave way in Board hearing testimony.

The Board has considered whether separate compensable evaluations are warranted for the left knee under other applicable provisions of the Diagnostic Code.  The evidence of record does not reflect ankylosis of the left knee to warrant an evaluation under Diagnostic Codes 5256.  See 38 C.F.R. § 4.71a.  VA examinations show that the Veteran has measurable range of motion in left knee joint without ankylosis.  The record does not reflect dislocated semilunar cartilage in the left knee to warrant an evaluation under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  The evidence of record does not reflect removal of semilunar cartilage in the left knee to warrant an evaluation under Diagnostic Code 5259.  VA examinations show that the Veteran had no history of surgery to the left knee, no evidence of dislocation or removal of semilunar cartridge.   For these reasons the Board finds that a separate evaluation is not warranted under Diagnostic Code 5258 or 5259.  

Rating Analysis for Sinusitis

The Veteran's service-connected sinusitis has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6514 (2016).   Under the General Rating Formula for sinusitis, a 10 percent evaluation is assigned with evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent rating evaluation is assigned with evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent rating is evaluation is assigned with evidence of following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  A Note to Diagnostic Code 6514 provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  

The Veteran contends that an increased rating is warranted for sinusitis.  The Veteran was in receipt of a 0 percent, noncompensible, rating for sinusitis prior to May 10, 2011, and was assigned a 10 percent rating from May 10, 2011.  

After a review of the evidence, both lay and medical, the Board finds that for the entire rating period, both prior to and from May 10, 2011, service-connected sinusitis has resulted approximately four non-incapacitating episodes per year characterized by headaches and increased purulent nasal discharge, requiring a ten day course of antibiotic treatment per episode.

The Board notes that while VA examinations also indicate that the Veteran has obstruction of the nasal passages due to allergic rhinitis and deviation of the nasal septum, he is currently in receipt of a separate rating for service-connected allergic rhinitis based on such symptomatology.  The Veteran is also service-connected for a nasal septum perforation.  The issues of entitlement to an increased rating for allergic rhinitis and nasal septum perforation are not currently before the Board, thus, the Board will limit its evaluation based on symptoms shown to be related to service-connected sinusitis.  

A March 2007 VA examination shows that the Veteran was examined for a perforated nasal septum.  The Veteran reported daily nasal obstruction and congestion.  He cleaned each nostril with a cotton swab each morning.  He had no antibiotic treatment in the last year for sinusitis.  Examination of the sinuses revealed no tenderness or swelling.  The Veteran had a large anterior septal defect in the nose, some crusted dried mucus, and the nasal mucosa was mildly red.  He was diagnosed with chronic sinusitis.  

An August 2008 general medical examination shows that the Veteran was treated in February 2008 and April 2008 for nasal congestion, drainage, and crusting.  The Veteran had daily nasal congestion, and cleaned his nose with a waterpik daily.  Symptoms specific to sinusitis were not discussed.  Instead, the VA examiner discussed findings related to nasal septal perforation and nasal obstruction on examination.    

A May 2011 VA examination shows that the Veteran reported daily nasal congestion and sinus headaches.  He stated that he could not remember when he was last on antibiotic treatment for sinusitis, but indicated that it was approximately one year prior.  The VA examiner identified symptoms of purulent nasal discharge, headaches, sinus pain, and sinus tenderness with headaches one to six times per week.  He indicated, however, that the Veteran did not experience either incapacitating or non-incapacitating episodes of sinusitis.  Sinusitis had no significant effects on the Veteran's usual occupation or daily activities.    

In February 2012 Board hearing testimony, the Veteran reported that he went to the doctor for antibiotics three to four times a year.  He reported daily headaches.  The Veteran's representative asked if him if he had any incapacitating episodes where he could not get out of bed or function.  In response, the Veteran indicated that he had episodes where he probably should have stayed in bed, but he did not because sinusitis and headaches had been a continuous issue for years and he had learned to deal with it, took aspirin, and hoped it worked.  With regard to the described episodes, the Veteran reported that they occurred two to three times a week.  

A May 2012 treatment note from Alpine Ear, Nose, and Throat shows that the Veteran had chronic, intermittent sinusitis.  He was encouraged to continue with saline washes and over the counter allergy medications, and a CT scan was scheduled.  

During a June 2012 VA examination, the Veteran reported daily symptoms of nasal congestion with drainage and nasal airway obstruction.  He used saline rinses each morning and evening to clear debris from his nose and used emollients applied with a cotton swab.  While the VA examiner evaluated the Veteran's allergic rhinitis and a deviated nasal septum, the examiner did not provide specific findings related to sinusitis. 

During a September 2015 VA examination, the Veteran reported persistent symptoms of nasal septum perforation which included with nasal dryness, thick mucus and crusting treated daily by cleaning with a saline rinse and a cotton swab.  With regard to sinusitis, the Veteran had intermittent sinus headaches with purulent green nasal discharge three to four times a year.  This was stated to be an increase over his usually daily symptoms, and he was treated with a ten day dose of oral antibiotics during these episodes, which gave resolution of symptoms until his next episode.  The Veteran reported that there had been no change in the type of symptoms he experienced or in the frequency of his symptoms over the years.  The VA examiner discussed findings from the medical record.  He opined that the Veteran had four non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, over the past 12 month period.  The Veteran had no incapacitating episodes of sinusitis requiring prolonged antibiotic treatment (four to six weeks).  The VA examiner indicated that the Veteran's sinus condition did not impact his ability to work.  The VA examiner indicated, additionally, that the resolution of symptoms with ten days of oral antibiotics was consistent with intermittent acute sinusitis.  

In a September 2015 supplemental opinion, the VA examiner clarified that sinusitis could cause increased purulent mucus production on top of the baseline purulent crusting present daily due to nasal septal perforation, noting that an October 2006 CT showed findings consistent with sinusitis.  He opined that, while the June 2012 VA examiner did not diagnosed sinusitis, recurrent acute sinusitis could result in normal sinus x-rays between episodes.  He stated that the Veteran clearly reported intermittent sinus headaches with increased purulent nasal drainage over his usual daily symptoms, and these symptoms were consistent with intermittent acute sinusitis on top of his chronic nasal symptoms due to allergic rhinitis and nasal septal defect.  

In this case, the Veteran is shown to have several diagnoses relate to the sinuses.  The Board finds that while March 2007 VA examiners diagnosed sinusitis, and while the Veteran reported no antibiotic treatment for sinusitis in the past year, the VA examiner did not otherwise indicate if the Veteran had incapacitating or non-incapacitating episodes of sinusitis.  Additionally, August 2008 and June 2012 did not clearly address symptoms related to sinusitis and are not adequate for rating purposes.  

There is some conflicting evidence of record with regard to the frequency of the Veteran's non-incapacitating episodes of sinusitis.  During a May 2011 VA examination, the Veteran indicated that he was last on antibiotic treatment for sinusitis approximately one year prior and the VA examiner reported that the Veteran did not experience either incapacitating or non-incapacitating episodes of sinusitis.

During February 2012 Board hearing testimony, the Veteran indicated that he had been on antibiotic treatment for sinusitis three to four times a year, but also reported having more frequent symptoms of headaches and other increased sinus symptoms two to three times a week.  The Veteran indicated that he did not stay in bed during these episodes, and that he took aspirin for pain.  The Board finds that while the Veteran is credible in reporting daily headaches and sinus symptoms, it is not clear that these sinus and headache symptoms represented an incapacitating episode due to sinusitis, rather than symptoms related to his other sinus conditions, to include allergic rhinitis, nasal septum perforation, and a deviated nasal septum.  

The Board finds, however, that the September 2015 VA examination and addendum opinion clarifies that the Veteran experienced approximately four incapacitating episodes of sinusitis a year, and adequately addresses all symptoms of sinusitis, clearly identified symptoms attributable to sinusitis versus his other sinus disabilities.  Significantly, in providing the opinion, the VA examiner considered both lay evidence offered by the Veteran during examination, and discussed pertinent findings from the record, to include findings from past VA examinations.  The September 2015 VA examiner opined that the Veteran had four non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, over the past 12 month period, and further indicated that there had been no change in the type of symptoms the Veteran experienced or in the frequency of his symptoms over the years.  These were noted to be an increase in symptoms on top of the baseline symptoms present daily due to nasal septal perforation.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that for the entire rating period, both prior to and from May 10, 2011, a 10 percent rating is warranted for sinusitis under Diagnostic Code 6514 based on evidence showing that the Veteran experienced four non-incapacitating episodes of sinusitis a year.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).   

The Board finds that a higher 20 percent rating is not warranted at any time during the appeal period.  VA examinations do not identify incapacitating episodes of sinusitis, requiring prolonged antibiotic treatment lasting four to six weeks at any time.  In that regard, during March 2007 and May 2011, the Veteran reported having no antibiotic treatment for sinusitis in the past year, and while the Veteran identified having courses of antibiotics administered for sinusitis during a September 2015 VA examination, he reported that these were 10 day courses of treatment with resolution of symptoms at the end of each course of treatment.  The evidence, to include lay evidence and testimony from the Veteran, does not otherwise indicate that prolonged antibiotic treatment or bed reset was prescribed by a physician for treatment of sinusitis.  

The weight of the evidence shows that the Veteran had less than six non-incapacitating episodes of sinusitis a year.  In that regard, while the Veteran has reported daily sinus headaches, and daily sinus symptoms, his daily sinus symptoms have been attributed, by a September 2015 VA examiner to a nasal septal perforation, while episodes of sinusitis were stated to cause an increase in purulent mucus production on top of the baseline purulent crusting present daily due to nasal septal perforation.  Moreover, the VA examiner stated that that the resolution of these increases in the Veteran's symptoms with ten days of oral antibiotics was consistent with intermittent sinusitis.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran experienced approximately four non-incapacitating episodes of sinusitis a year.  He is not shown to experience more than six non-incapacitating episodes of sinusitis a year to warrant an increased 20 percent rating under Diagnostic Code 6514 at any time.  Because the preponderance of the evidence is against the appeal for an increased rating for sinusitis, in excess of 20 percent, the appeal must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused the Veteran's left knee disability and sinusitis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for the knee based on limitation of motion and function, to include as due to flare-ups of pain, weakness, fatigability, and based on recurrent subluxation or instability, and other factors.  The Veteran's left knee is characterized by limitation of motion in the knee, pain, weakness, and perceived instability.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria and higher ratings are available based on more severe degrees of limitation of motion and instability or subluxation.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected left knee disability.  Similarly, the schedular rating criteria for sinusitis provide for ratings based on the number of incapacitating or non-incapacitating episodes of sinusitis present in a 12 month period.  In this case, the evidence shows that service-connected sinusitis has resulted approximately four non-incapacitating episodes per year characterized by headaches and increased purulent nasal discharge, requiring a ten day course of antibiotic treatment per episode, and these symptoms are specifically contemplated by the rating criteria.   VA examinations show that sinusitis is not shown to result in any functional limitations the Veteran's occupation or daily activities.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran, to include difficulty with walking down stairs and standing due to pain and giving way of the knee or a feeling of instability due to weakness, and treatment and symptoms associated with episodes of sinusitis, are contemplated by the criteria discussed above, and this includes the effect of his disability on occupational or daily functioning.  Higher ratings are available based on a greater degree of impairment based on increased limitation of motion, a greater severity of subluxation or instability, and for increased episodes or more severe episodes of sinusitis, which re not shown in this case.  In the absence of exceptional factors associated with the left knee disability and sinusitis, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A September 2015 Memorandum Decision provides that the Board misinterpreted the standard for extraschedular consideration in an August 2014 decision, where it found "there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition," and provides that that the "plain language of 38 C.F.R. § 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities."  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  On remand, the Board was directed to use the appropriate standard in determining whether the Veteran was entitled to referral for extraschedular consideration.  The Board will, therefore, discuss whether referral for an extraschedular is warranted in light of Johnson.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

Despite the Court's remand for reconsideration of the Veteran's appeal under the correct standard for referral for an extraschedular rating in light of Johnson, the Veteran and his representative have not asserted in statements or testimony, and the record does not otherwise indicate that the combined effect, collective impact, or compounding negative effects of his service-connected disabilities presents a disability picture not adequately captured by the schedular rating criteria.  In a January 2016 Appellant's Brief, submitted after the issuance of the September 2015 Memorandum decision, the Veteran's representative stated that the Court agreed with the appellant, that the Board applied the wrong standard for referral for extraschedular consideration, in that the Board's rationale merely considered the appellant's symptoms separately and ignored the "collective impact" his symptoms may have on each other.  The Veteran's representative provided that on remand, the Board should use the appropriate standard in determining whether the Veteran was entitled to referral for extraschedular consideration.  While the Board recognizes that the incorrect standard for referral was used in the August 2014 Board decision, to date, the Veteran has not asserted that the collective impact of his service-connected disabilities or symptoms presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Even in the January 2016 Appellant's Brief, the Veteran's representative provides only that the correct standard of review should be used in considering whether a referral for an extraschedular rating is warranted, but he does not argue that the combined effect of the Veteran's service-connected disabilities of the knees, feet, lumbar spine, ears, sinuses, and a status post left varicocelectomy are not adequately captured by the schedular rating criteria, and he does not actually contend that referral for extraschedular consideration is warranted.  

Because the Veteran has not asserted, and the evidence of record has not otherwise suggested that any such combined effect or collective impact of multiple service-connected disabilities create an exceptional circumstance to render the schedular rating criteria inadequate, the Board finds that referral for an extraschedular evaluation under Johnson is not warranted.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board finds that the evidence submitted in conjunction with the present appeal for an increased rating does not indicate that the Veteran is unemployable as a result of the service-connected disabilities on appeal, and the Veteran does not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.




(CONTINUED ON NEXT PAGE)


ORDER

Prior to June 8, 2012, an increased rating in excess of 10 percent for left knee degenerative joint disease, based on limitation of flexion, is denied.

From June 8, 2012, an increased rating in excess of 20 percent for left knee degenerative joint disease, based on limitation of extension, is denied.

For the entire rating period, the criteria for a separate 10 percent rating for left knee degenerative joint disease, based on recurrent subluxation or lateral instability, is granted.

For the entire rating period prior to May 10, 2011, an increased 10 percent rating for sinusitis is granted.  

From May 10, 2011, an increased rating in excess of 10 percent for sinusitis is denied.  





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


